Citation Nr: 1204463	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis other than posttraumatic arthritis of the feet, to include rheumatoid arthritis.

2.  Entitlement to service connection for left kidney cancer, status post left kidney removal, as secondary to arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) denying service-connection for rheumatoid arthritis.  This matter also comes before the Board on appeal from a January 2005 rating determination of an RO of VA denying service-connection for left kidney cancer.

The issues remaining on appeal were previously before the Board, most recently when these issues were denied in a July 2010 Board decision.  The appellant appealed the Board's July 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2011, the Court vacated the Board's July 2010 denial with regard to these issues and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (JMR).

The Board notes that the July 2010 Board decision additionally granted entitlement to service connection for posttraumatic arthritis of the feet.  This grant of service connection was not disturbed by the JMR or the Court Order, and that issue is not before the Board at this time.

The Board notes that the Veteran has recently appointed a new representative, and has submitted the appropriate VA Form 21-22a accordingly.  The Veteran's newly appointed representative has been identified under the appropriate heading above.

The appeal is REMANDED to the VA Regional Office.


REMAND

The JMR presents discussion of the need for additional development in this case.  

The JMR found, in part, that the Board's July 2010 decision failed to ensure compliance with the VA's duty to assist.  The JMR discussed that the October 2008 VA examiner opined that the appellant had bilateral knee degenerative joint disease (DJD) secondary to inflammatory arthritis and the aging process.  Based on this opinion, the Board determined that there was no medical indication that any non-traumatic arthritis was related to the appellant's service.  However, the JMR found that it is not clear from the examiner's opinion whether the appellant's inflammatory arthritis is related to service.  The JMR found that remand was necessary for the Board to obtain clarification of the examiner's opinion; specifically, whether the appellant's inflammatory arthritis is related to service.

Additionally, as it relates to the question of whether the appellant's kidney cancer is  a result of treatment for his arthritis, the Board found that there was no evidence that the treatment of the appellant's service-connected posttraumatic arthritis involved any possible cause of kidney cancer.  The JMR found that the Board overlooked the October 2008 examiner's opinion that renal carcinoma is most likely linked to smoking and analgesia nephropathy, besides other factors.  The JMR notes that analgesia nephropathy is kidney disease due to renal damage caused by long-term use of analgesics, especially over-the-counter (OTC) medications that contain phenacetin or acetaminophen and nonsteroidal anti-inflammatory drugs (NSAIDs) such as aspirin or ibuprofen.  The JMR notes that the record includes evidence of several prescribed NSAIDs.  The October 2008 examiner did not opine as to whether the appellant's use of analgesics to treat his posttraumatic arthritis was related to his kidney cancer.  The JMR found that it is necessary for the Board to obtain a medical opinion on this issue.

Finally, the JMR notes that the appellant complained of swollen and painful joints in a report of medical history taken during an April 1968 airborne examination and on the June 1968 report of medical history taken during his separation examination.  The physician noted pain in the appellant's left ankle.  Additional development must properly account for and address this evidence from the service treatment records.

Accordingly, the Board must now remand this matter for a new adequate VA examination to ensure compliance with the terms for the JMR.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) arthritis (other than posttraumatic arthritis of the feet), to include rheumatoid arthritis, and (2) kidney cancer.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) arthritis (to include rheumatoid arthritis), and (2) kidney cancer.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability): (a) causally related to the Veteran's active duty service, (b) causally related to any service-connected disability, or (c) permanently aggravated in severity by any service-connected disability.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

In particular, the opinion addressing the etiology of arthritis must specifically discuss the documentation of  complaints of swollen and painful joints in April 1968 and June 1968.  To ensure compliance with the directives of the August 2011 Joint Motion for Remand and Court Order, the opinion addressing arthritis must make expressly clear whether the appellant's inflammatory arthritis is related to service.

The opinion addressing the etiology of kidney cancer must specifically discuss the October 2008 examiner's opinion that renal carcinoma is most likely linked to smoking and analgesia nephropathy, besides other factors.  To ensure compliance with the directives of the August 2011 Joint Motion for Remand and Court Order, the opinion addressing kidney cancer must make expressly clear whether the appellant's use of analgesics to treat his posttraumatic arthritis was has caused his kidney cancer or has permanently aggravated the severity of his kidney cancer.

A rationale should be furnished for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


